DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huh, US 2015/0021631 in view of Mandlik, US 2017/0018732.
	Regarding Claim 1, Huh teaches a method of manufacturing a flexible display device, the method comprising: 
forming a graphene adhesive layer 200 on a carrier substrate 100; 
forming a flexible substrate 300 on the graphene adhesive layer;
forming a display element 400 part; 
forming a protective film on the display element part 500; 
separating the flexible substrate from the carrier substrate (Fig. 6B, paragraphs 82 – 84) with references to Figs. 1 – 7 in paragraphs 53 – 86. 
Huh fails to teach forming a first barrier layer on the flexible substrate, form the display unit on the first barrier layer and removing a remaining portion of the graphene adhesive layer from a surface of the flexible substrate; and forming a second barrier layer on the surface of the flexible substrate, after removing the remaining portion of the graphene adhesive layer from the surface of the flexible substrate.  
	Mandlik teaches a method for forming a display device on a flexible substrate wherein he teaches forming a first barrier layer 432 on the flexible substrate 422, form the display unit 424 on the first barrier layer 432 and forming a second barrier layer 433 on the surface of the flexible substrate with reference to Fig. 32 in paragraph 120 for the benefit of impeding the diffusion of environmental contaminants to the display unit in paragraph 120.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Huh and form a first barrier layer on the flexible substrate, form the display unit on the first barrier layer and form a second barrier layer on the surface of the flexible substrate for the benefit of impeding the diffusion of environmental contaminants to the display unit as taught by Mandlik in paragraph 120.
  Mandlik fails to teach removing a remaining portion of the graphene adhesive layer from a surface of the flexible substrate and after removing the remaining portion of the graphene adhesive layer from the surface of the flexible substrate form a second barrier layer.
However, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Huh in view of Mandlik to remove the remaining adhesive layer from the surface of the flexible substrate for the benefit of providing a hermetic seal between the barrier and the substrate for impeding the diffusion of environmental contaminants to the display unit.
	Regarding Claims 4 and 5, Huh teaches wherein forming the graphene adhesive layer includes: forming a first graphene oxide layer charged with a first electric charge; and forming a second graphene oxide layer on the first graphene oxide layer, the second graphene oxide layer being charged with a second electric charge opposite to the first electric charge wherein forming the first and second graphene oxide layers includes coating a solution including a graphene oxide charged with the first electric charge or the second electric charge in paragraphs 66 – 76.  
	Regarding Claims 14 and 15, Huh teaches wherein the flexible substrate includes at least one of polyester, polyvinyl, polycarbonate, polyethylene, polypropylene, polyacetate, polyimide, polyethersulphone (PES), polyacrylate (PAR), polyethylenenaphthelate (PEN) and polyethyleneterephehalate (PET) in paragraph 78 and  wherein the carrier substrate includes at least one of glass, quartz, silicon and a polymer in paragraph 61.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huh, US 2015/0021631 in view of Mandlik, US 2017/0018732 as applied to claim 1 above, and further in view of Park, US 2017/0221997.
	Huh in view of Mandlik fails to teach forming the graphene adhesive layer includes using chemical vaporization deposition.
Park teaches that graphene can be prepared by CVD as one of the common methods for preparing the material in paragraph 6.
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Huh in view of Mandlik and form the graphene adhesive layer includes using chemical vaporization deposition as one of the common methods for preparing graphene as taught by Park in paragraph 6.
Claims 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huh, US 2015/0021631 in view of Mandlik, US 2017/0018732 as applied to claim 1 above, and further in view of Duggal, US 2003/0184219.
	Regarding these Claims, Duggal teaches the importance of using multilayer barrier films of Silicon oxide, nitride, oxynitride and oxycarbide  in paragraphs in claims 2, 3 and 15 for the benefit of forming coatings to form a seal around the organic EL member to reduce the degradation of the device due to environmental elements in the Abstract.
Allowable Subject Matter
Claims 2, 3 and 7 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        August 18, 2022